Action to recover damages for personal injuries allegedly caused by defendant’s negligence. Upon a trial of the issues, plaintiff had a jury verdict. The Trial Justice, upon a motion of defendant, set aside the verdict and, upon a reserved motion made at the close of the proofs, dismissed the complaint. Prom the judgment duly entered setting aside the verdict, dismissing the complaint and in favor of the defendant for costs, plaintiff appeals. Judgment reversed on the law and facts and a new trial granted, with costs to appellant to abide the event. Plaintiff, a patron of defendant in the latter’s skating rink, fell and sustained injuries while skating. Talcing the proofs in the light most favorable to plaintiff, there was evidence from which the jury might have inferred that plaintiff’s fall and injury were the proximate result of negligence of defendant’s employee in improperly and loosely attaching a skate to plaintiff’s left foot. The issues of negligence and contributory negligence were for the jury. The dismissal, therefore, was error. The verdict in plaintiff’s favor, however, was against the weight of evidence. Close, P. J., Hagarty, Johnston, Adel and Taylor, JJ,2. concur.